Exhibit 10.7

Lease Agreement

This Lease is entered into as of this     1st     day of         January, 2012_,
by and between American Yorkshire Club (hereinafter referred to as “lessor”),
and     ENDOCYTE INC. (Hereinafter referred to as “Lessee”).

Witnesseth:

Now, therefore, in consideration of the premises, the parties hereto covenant
and agree as follows:

 

  1. Leased Premises. Lessor hereby leases to Lessee, and Lessee hereby accepts
in an “as is” condition and leases from Lessor, the space of approximately 19’7”
X 21’ 3” including 1 bath and storage areas (encompassing two office spaces)
referred to as the Building at [*] (such office spaces hereinafter referred to
as the “Leased Premises”). Lessee is hereby granted the non-exclusive right to
use the walkways, drive, and other common facilities which are intended for
common use by tenants in the building, their customers, employees, agents and
invitees, but subject to the other terms of this Lease as to parking.

 

  2. Term. The term of this Lease shall be for a period commencing January 1,
2012, and continuing until December 31, 2012.

 

  3.

Rental. That the Lessee shall pay as rent for the leased premises the sum of One
Thousand Six hundred, Sixty-Five dollars and 50 cents ($1665.50) per month
beginning January 1, 2012, which rent shall be due on the first of each month.
The rent shall be paid to Lessor without notice or demand and without abatement,
deduction or set-off, except as herein otherwise provided. Rent shall increase
three percent (3%) per year beginning January 1, 2012 and each January 1
thereafter. Lessee agrees to pay a late charge of $75.00 for any rents received
after the 3rd of the month due by Lessor. All rental checks shall be made
payable to American Yorkshire Club and shall be sent to 2639 Yeager Road, West
Lafayette, IN 47906.

Renewal. This lease will automatically renew itself for a one-year period
beginning on

January 1, 2013 at a rental rate to be increased by three (3%) per year, but may
be terminated by either party giving notice to the other in writing not less
than 120 days prior to the expiration of the lease.

 

  4. Use of Leased Premises. Lessee shall use the Leased Premises for the
purpose of a [*] and related activates and for no other purposes unless the
written consent of the owner is first obtained. IT IS AGREED THAT NO SMOKING
SHALL BE PERMITTED IN THE LEASED PREMISES OR WITHIN THE BUILDING OF WHICH IT IS
A PART.

 

  5. Signs and Lights. Lessee shall not construct or place signs, exterior
lighting, or other structures projecting from the exterior of the Leased
Premises or the building without the written consent of the Lessor. At
expiration or termination of this lease, Lessee shall remove all signs or other
structures at Lessee’s expense, and shall repair any damage caused by such
removal.



--------------------------------------------------------------------------------

  6. Repair and Maintenance. Lessee has inspected the Leased Premises and
accepts it as in a leasable and good condition. Lessee shall, at Lessee’s sole
cost and expense, repair and maintain the Leased Premises in excess of ordinary
wear and tear. The Lessor shall at all times during the term of the Lease
maintain and repair the building of which the Leased Premises are a part, and
shall also maintain and repair the common areas, including the sidewalks, drive
and parking area.

 

  7. Alterations. Lessee shall make no alterations, improvement, or changes to
the Leased Premises without the prior written consent of the Lessor. Any
authorized alterations, improvements or changes shall be at the expense of the
Lessee and shall become the property of the Lessor and remain on the Leased
Premises at expiration or termination of this Lease.

 

  a) Lessee shall be permitted to replace keyed entry and have sole access to
leased premises. Lessor upon notification shall have right to enter leased
premises to check maintenance of area, to show property to insurance or lending
representative, or for emergencies. This will be done in a manner so as not to
interfere with research conditions.

 

  b) Lessee shall be permitted to install a stainless steel sink in place of
utility sink.

 

  c) Lessee shall be permitted to install a fume hood system and an HVAC system
by Lafayette Heating and Cooling. System will be next to system currently
installed. All plans and specifications shall be approved in writing by Lessor
prior to any installation.

 

  d) Lessee shall be permitted to restrict natural light into room by covering
windows in the manner to be approved prior to installation. All materials viewed
from exterior are to be white.

 

  e) Lessee shall be permitted to seal off doorway leading into Lessor’s
adjoining space.

 

  f) All alterations permitted in items (a) through (e) shall be at the expense
of the Lessee and all permanently attached fixtures, (i.e. furnace, etc) shall
remain intact with the property at termination of the lease.

 

  8. Indemnification and Liability Insurance. Lessor and their agents and
employees shall have no liability to Lessee for any injury of damages to Lessee,
his agents, employees, clients or customers, or to any property of Lessor, their
agents and employees harmless from and against any and all liability, damages,
expenses, fees, penalties, actions, causes or actions, suits, costs, claims or
judgments arising from injury during the term of this Lease to any persons or
property in or about the Leased Premises from any cause whatsoever. Lessee shall
procure and maintain during the term of the Lease public liability and property
damage insurance with respect to the Leased Premises and Lessee’s use and
occupancy thereof, insuring Lessor and Lessee from all causes, including their
own negligence, naming Lessor as an additional insured and having minimum limits
of liability of $1,000,000. Such policy shall contain a clause that the insurer
will not cancel or change the insurance without first giving Lessor and Lessee
thirty (30) days prior written notice. Lessee shall deliver to Lessor a copy of
the policy or a certificate of insurance maintained pursuant to this paragraph.
If Lessee fails to procure such insurance, Lessor may at their option procure
the same for Lessee and Lessee shall pay the cost to Lessor as additional rent
as billed.



--------------------------------------------------------------------------------

  9. Casualty Insurance. All casualty or fire and extended coverage insurance
which may be carried by Lessor with respect to the building, including the
Leased Premises, or the property of the Lessor located therein, shall be
endorsed with a clause permitting waiver of rights of recovery from Lessee for
any loss is or could have been insured by valid and collectible fire and
extended coverage insurance policies in standard from containing such a waiver
of claims endorsement. Lessee shall be liable to Lessor for the cost of
repairing any damage to the Leased Premises or to the building of which it is a
part caused by the act of neglect of Lessee, his agents, employees or invitees,
to the extent such damage is not insured or insurable by Lessor under standard
fire and extended coverage insurance policies containing customary deductible
provisions.

 

  10. Damage or Destruction. If fifty percent (50%) or more of the Leased
Premises are damaged or made unleaseable by fire or other casualty and Lessor
elects not to restore it, then Lessor may, by writte4n notice to Lessee given
within thirty (30) days after the date of such casualty, terminate this Lease.
Lessor shall be under no duty or obligation to repair, restore or rebuild the
same. Such termination shall become effective as of the date of the casualty of
the Leased Premises unleaseable, otherwise as of a date thirty days following
the service of the notice of lease termination. Unless this Lease is terminated
as hereinabove provided, Lessor shall restore all damaged portions of the Leased
Premises at Lessor’s expense with promptness except for Lessee’s improvements,
which shall be restored at the expense of the Lessee. In the event of
termination of this Lease, rent shall be prorated on a per diem (30-day month)
basis and paid only to effective date of such termination. If the Leased
Premises are unleaseable but this Lease is not terminated, all rent shall abate
from the casualty date until the Leased Premises are substantially restored and
reasonably accessible for occupancy by Lessee, if part of the Leased Premises
are unleaseable, rent shall be prorated on a per diem basis and apportioned in
accordance with the part of the Leased Premises which is usable by Lessee until
the damaged part is ready for Lessee’s occupancy. In all cases, due allowance
shall be made for reasonable control. Lessor shall have no duty to repair,
restore, or replace Lessee improvements, including but not limited to wall and
floor coverings, light fixtures, built-in cabinets and bookshelves, and to the
contrary in this Lease, the Lessee shall not have the right to terminate this
Lease and shall not abate if the casualty was caused by the act of neglect of
Lessee or his employees, agents or invitees.

 

  11. Utilities and Janitorial Service. Lessee shall pay for all their
utilities. Lessee shall pay for all charges for other utility services for the
Leased Premises, including telephone, and CATB (including meter deposits), and
for any janitorial services. Lessee shall remove all waste materials from Leased
Premises twice a week. Waste will be disposed of off-site of American Yorkshire
Club property.

 

  12. Real Estate Taxes. Lessor shall pay all real estate taxes for the Leased
Premises and the building of which the Leased Premises are a part.

 

  13. Assignment and Subletting. Lessee shall not assign this Lease nor any
rights hereunder not sublet the Leased Premises, in whole or in part, nor allow
any other person to occupy or use the leased premises without the prior written
consent of the Lessor. In any event, Lessee shall remain fully liable to perform
all of the terms and provisions of this Lease.

 

  14. Events of Default by Lessee. The occurrence of any one or more of the
following events constitutes a default (“Default”) by Lessee under this Lease:



--------------------------------------------------------------------------------

 

  a. Failure by Lessee to pay any installment of rent when the same is due and
the failure continues for five (5 days):

 

  b. Failure by Lessee to pay, within ten (10) days after written notice from
Lessor, any other sums due and payable from Lessee to Lessor under this lease.

 

  c. Failure by Lessee to cure forthwith, promptly after receipt of notice from
Lessor, any Hazardous conditions which Lessee has created in violation of law of
or this Lease.

 

  d. Failure by Lessee to observe or perform any other covenant, term of
condition of this Lease if such failure continues for thirty (30) days after
written notice to Lessee by Lessor, unless the nonobservance of nonperformance
is of a nature that it cannot be corrected in thirty days and Lessee has
commenced observance or performance and is pursuing it with diligence.

 

  e. The levy upon under execution or the attachment by legal process or the
leasehold interest of Lessee, or the filing or creations of a lien in respect of
such leasehold interest which Lessee does not discharge within thirty days.

 

  f. Failure by Lessee to observe or perform any of the covenants in respect to
assignment and subletting;

 

  g. Lessee vacates or abandons the Leased Premises;

 

  h. Lessee becomes insolvent or bankrupt or admits in writing his inability to
pay his debts as they mature, or makes an assignment for the benefit or
creditors, or applies for or consents to the appointment of a trustee or
receiver for Lessee or the major part of his property;

 

  i. A trustee or receiver is appointed for Lessee or for the major part of its
property and is not discharged within thirty days after such appointment;

 

  j. Any proceedings for relief under any bankruptcy law, or similar law for
relief of debtors, are instituted by or against Lessee, and if instituted
against Lessee, are allowed against him or are consented to by him, or are not
dismissed within sixty days after such institution.

 

  15. Lessor’s Remedies Upon Default. Upon the occurrence of any Default by
lessee, Lessor shall have the rights and remedies hereinafter set forth, which
shall be distinct, separate and cumulative and shall not operate to exclude or
deprive Lessor of any other rights or remedy allowed them by law.

 

  a. Lessor may terminate this Lease by giving written notice of Lessor’s
intention so to do, in which event the term shall end, and all right, title and
interest of the Lessee hereunder shall expire on the date stated in such notice;

 

  b. Lessor may terminate the right of Lessee to possession of the Leased
Premises without terminating this Lease by giving written notice to Lessee that
Lessee’s right of Lessee to possession of the Lease Premises or any part thereof
shall cease on the date stated in such notice; and

 

  c. Lessor may enforce the provisions of this Lease and may enforce and protect
the rights of Lessor hereunder by a suits in equity or at law for the specific
performance of any covenant or agreement contained herein, or for the
enforcement of any other appropriate legal or equitable remedy, including
recovery of all monies due or to become due from Lessee under any of the
provisions of this Lease.

 

  d.

If the Lessor exercises either of the remedies provided in subparagraphs (a) and
(b) of this paragraph, Lessee shall surrender possession and vacate the Leased
Premises immediately and deliver possession thereof to Lessor, and Lessor may
then or at any



--------------------------------------------------------------------------------

  time thereafter re-enter and take complete license so to do being hereby
granted to Lessor, and Lessor may remove all occupants and property therefrom,
using such force as may be necessary, without being deemed in any manner guilty
of trespass, eviction or forcible entry and detainer and without relinquishing
Lessor hereunder of by operation of law. If the Lessor terminates the right of
Lessee to possession of the Leased Premises without terminating this Lease, such
termination of possession shall not release Lessee, in whole or part, from
Lessee’s obligation to pay the rental hereunder for the full lease term, and the
aggregate amount of the base rent for the period from the date stated in the
notice termination of possession to the end of the term of this Lease shall at
once mature and be immediately due and payable by Lessee to Lessor, together
with any and all other monies due hereunder, and Lessor shall have the right to
immediate recovery of all such amounts. In addition, Lessor shall have the
right, from time to time, to recover from Lessee, and Lessee shall remain liable
for, all additional rent and any other sums thereafter accruing as they become
due under this Lease during the period from the date of such notice of
termination of possession to the stated end of the term of this Lease.

 

  e. If this Lease is terminated by Lessor as provided for by subparagraph
(a) of this paragraph, Lessor shall be entitled to recover from Lessee all the
fixed basic rent accrued and unpaid for the period up to and including such
termination date, as well as all other additional sums payable by Lessee, or for
which Lessee is liable or in respect of all of which Lessee has agreed to
indemnify Lessor under any of the provisions of the Lease, which may be then
owing and unpaid, and all costs and expenses, including court costs and attorney
fees incurred by Lessor in the enforcement of (its) rights and remedies
hereunder; and in addition, Lessor shall be entitled to recover as damages an
amount equal to the remaining rents for the remainder of the term of this Lease,
as well as all other additional sums payable by Lessee, or for which Lessee is
liable or in respect of which Lessee had agreed to indemnify Lessor under any of
the provisions of this Lease had this Lease not been terminated. In addition,
Lessor makes repairs, alterations, and additions in or to the Leased Premises
and redecorates the same to the extent deemed by the Lessor necessary or
desirable and in connection therewith change locks to the Leased Premises, and
Lessee shall be liable for the costs thereof. Lessor may collect the rents from
any reletting, if any, and apply the same first to the expenses of re-entry,
redecoration, repairs and alterations and the expenses of reletting, and second
to the payment of rental herein provided to be paid Lessee, and any excess or
residue shall operate only as offsetting credit against the amount of rental as
the same thereafter becomes due and payable hereunder, but Lessee shall have no
right, title or interest in such excess or residue and it shall belong to Lessor
solely; provided, that in no event shall Lessee be entitled to a credit on
indebtedness to Lessor in excess of the aggregate sum which would have been paid
by Lessee for the period for which the credit to Lessee is being determined, had
no Default occurred

 

  16.

Surrender of Premises. At the expiration of the term of this Lease, Lessee shall
peaceably deliver up to Lessor possession of the Leased Premises, together will
all improvements and additions upon, by whomsoever made except as provided, in
the same condition as received, ordinary wear and tear, condemnation, and damage
by casualty excepted. Upon termination of the Lease, Lessee shall at Lessee’s
expense, remove all



--------------------------------------------------------------------------------

  trade fixtures, office furniture and equipment installed by Lessee, unless
otherwise agreed to in writing by Lessor. Lessee shall also repair any damage
caused by such removal. Property not so removed shall be deemed abandoned at the
expiration of the term of the Lease by Lessee and title thereto shall thereupon
pass to Lessor. Lessee shall indemnify Lessor against any loss or liability
resulting from delay by Lessee in so surrendering the Leased Premised, including
without limitation, any claims made by any succeeding Lessee founded on such
delay.

 

  17. Holding Over. Any holding over after the expiration of this Lease with the
Consent of the Lessor shall be construed to be a tenancy from month to month, at
the same monthly rental and upon the same remaining terms of this Lease, so far
as applicable.

 

  18. Security Deposit. Lessee has deposited with Lessor the sum of Six-Hundred
and Fifty Dollars ($650) the receipt of which is acknowledged by Lessor, as
security for the full and faithful performance of each term, provision,
covenant, and condition of this Lease. In the event Lessee defaults in respect
of any of the terms, provisions, covenants, or conditions hereof, including but
not limited to payment of rent, Lessor may use, apply, or retain the whole of
any part of such security for the payment of any rent in default or for any
other sum which Lessor may spend or be required to spend by reason of Lessee’s
default. If Lessee shall comply fully with the terms of this lease, the security
or any balance thereof shall be returned to Lessee. Lessee shall not be entitled
to any interest on such security deposit. If Lessor sells the Leased Premises or
the real estate of which it is a part. Lessor may transfer or deliver the
security, as such, to the purchaser, and thereupon the Lessor shall be
discharged from any further liability in reference thereto.

 

  19. Waiver. The waiver by Lessor of any term, covenant, or condition of this
Lease shall be in writing, and a waiver or failure of the Lessor to take action
with respect to any breach of any term, covenant or condition shall not be
deemed to be a waiver of such term, covenant or condition herein contained. The
subsequent acceptance of rent hereunder by Lessor shall not be deemed to be a
waiver of any preceding breach by Lessee of any term, covenant, or condition of
this Lease, other than the failure of Lessee to any particular rental so
accepted, regardless of Lessor’s knowledge of such preceding breach at the time
of acceptance of such rent.

 

  20. Parking Area. The Lessor shall make available such common area for up to
two (2) vehicles of the Lessee and his employees, agents, customers and invitees
as the Lessor deems appropriate. Such persons shall have the non-exclusive
right, in common with the Lessor and all others to whom the Lessor has or may
hereafter grant such right. To use such areas, subject to such rules and
regulations as the Lessor may from time to time impose including the requirement
for the parking of vehicles of Lessee and his employees, and agents in
designated areas of the parking lot. Lessee covenants and agrees to follow and
abide by such rules and upon request to furnish to Lessor the make and license
numbers of the vehicles and to furnish to Lessor the make and license numbers of
the vehicles and the vehicles of his employees, and agents. Lessor shall have
the right to enforce such rules and regulations by either towing such vehicles
or the imposition of fines of twenty-five dollars ($25.00) per violation. Such
towing charges of fines shall be deemed additional rent and shall be payable
with the next installment of rent after notice of such charge or fine.

 

  21. Notices. All notices required under this Lease shall be in writing and
given in person or sent certified mail, return receipt requested, as follows:



--------------------------------------------------------------------------------

  a. If to Lessor, at 2639 Yeager Road, West Lafayette, IN 47906

 

  b. If to Lessee at:

Endocyte

3000 Kent Avenue

Suite A1-1000

West Lafayette, IN 47906

or at such other address as may be given by either party in writing, in person
by certified mail. Notice, if made by certified mail, shall be deemed given on
date of postmark.

 

  22. Quiet Enjoyment. Lessor covenants that Lessee, upon payment of the rental
and performance of the terms and conditions of this Lease, shall peacefully and
quietly hold, occupy and enjoy the Leased Premises and drive and parking area
throughout the term hereof.

 

  23. Accord and Satisfaction. Lessor is entitled to accept, receive and cash
and deposit any payment made by Lessee for any reason or purpose or in any
amount whatsoever, and apply the same at Lessor’s option to any obligation of
Lessee and the same shall not constitute payment of any amount owed except that
to which Lessor has applied the same. No endorsement or statement on any check
or letter of Lessee shall be deemed an accord and satisfaction or otherwise
recognized for any purpose whatsoever. The acceptance of any such check or
payment shall be without prejudice to Lessor’s right to recover any and all
amounts owed by Lessee hereunder and Lessor’s right to pursue any other
available remedy.

 

  24. Severability. If any term or provision of the Lease shall to any extent be
held invalid or unenforceable, the remaining terms and provisions of this Lease
shall not be affected thereby, but each term and provision of this Lease shall
be valid and enforceable to the fullest extent permitted by law.

 

  25. Cost and Expenses. Lessee shall pay cost and expenses, including court
costs and attorney’s fees, incurred by Lessor in enforcing any of the
obligations of this Lease or incurred by Lessor in any litigations, negotiation
or transaction relating to, or arising out of, this Lease in which Lessor,
without fault, becomes involved or concerned.

 

  26. Binding Effect. This Lease shall be binding upon and insure to the benefit
of the parties hereto and their respective heirs, personal representative,
successors, and permitted assigns. If Lessee is more than one person, the
liability of each such person shall be joint and several.

 

  27. Entire Agreement. This Lease constitutes the entire agreement between the
parties and may not be modified except in writing, signed by both parties.

 

  28. Applicable Law. This Lease shall be construed and enforced in accordance
with the laws of the State of Indiana.

In Witness Whereof, the parties have executed this instrument as of the date
first above written.



--------------------------------------------------------------------------------

LESSOR:     American Yorkshire Club     /s/ Clint Schwab     December 9, 2011  
 

DATE

LESSEE:     /s/ Beth A. Taylor     December 2, 2011    

DATE